J-S50031-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 AMY WANO EDMUNDSON                                :     IN THE SUPERIOR COURT OF
                                                   :          PENNSYLVANIA
                                                   :
                v.                                 :
                                                   :
                                                   :
 JACK OLIVER EDMUNDSON, JR.                        :
                                                   :
                         Appellant                 :     No. 76 WDA 2018


               Appeal from the Order Entered, December 22, 2017,
                in the Court of Common Pleas of Indiana County,
                     Civil Division at No(s): 12061 CD 2014.


BEFORE: BOWES, J., OTT, J., and KUNSELMAN, J.

MEMORANDUM BY KUNSELMAN, J.:                              FILED NOVEMBER 20, 2018

        Appellant Jack Oliver Edmundson, Jr. (Husband), appeals pro se the trial

court’s order denying his “petition to dissolve/vacate [the] marriage

settlement agreement.” We affirm.

        We glean from the trial court’s opinion the following history: On

December 30, 2014, Appellee Amy Wano Edmundson (Wife) filed a complaint

in divorce, which included claims for equitable distribution. See Trial Court

Opinion (T.C.O.), at 1. On June 23, 2015, the parties memorialized the terms

of    their   property    distribution   via   a       Marriage   Settlement   Agreement

(Agreement). Id. The court issued a divorce decree on September 22, 2015.

Id.
J-S50031-18



       On March 31, 2017, Husband filed a “petition to dissolve/vacate [the]

marriage settlement agreement.”1 Id. After several continuances, the court

held a hearing on the matter on September 27, 2017.               Id.   Husband

represented himself, testifying by phone because he was incarcerated.

       Husband testified that while in custody at the Indiana County Jail, a

psychologist prescribed a number of medications that led to “sleep and

confusion.”    N.T., at 7.     He further testified that he suffered “some renal

failure” which sometimes leads to confusion. Id.       Husband stated that the

medicine caused him to sleep so hard that he wet himself, because he did not

realize he had to use the bathroom. Id. Husband claimed that these incidents

were documented. In summation, Husband argued that the combined stress

of the pending legal matters and the side effects of the medication caused him

to sign the Agreement under duress. Id., at 8-9. The trial court kept the

record open to for 20 days to allow Husband to submit documentation

supporting his argument. Id., at 12. Husband acknowledged that 20 days

would be more than sufficient because he would put the documents in the

next day’s mail. Id. However, our review of the record reveals that Husband

provided no further documentation.



____________________________________________


1 In fact, this petition was actually Husband’s second such request. He
previously filed a petition to vacate the agreement in 2016, but soon
thereafter withdrew his request.




                                           -2-
J-S50031-18



       At the hearing on Husband’s petition, the court offered Wife an

opportunity to present her side of the case. Wife, who was also unrepresented

raised one matter with the court, which was entirely ancillary to Husband’s

petition.2 In any event, Wife did not make any argument, offer any testimony,

or submit any documents. Husband sought to question Wife, but the court

prevented any questioning.

       Nearly three months later, on December 21, 2017, the trial court denied

Husband’s petition to vacate the Agreement.        Husband submits this timely

appeal.

       Husband presents 10 issues, which we reorder for ease of disposition:

              1. Was [Husband] under duress when he signed the
                 Marriage Settlement Agreement?

              2. Was [Husband] under the influence of prescribed
                 medication that rendered him unable to fully
                 comprehend the legal and financial ramifications
                 associated with the signing and execution of the
                 Marriage Settlement Agreement?

              3. Did [Wife] threaten [Husband] and cause undue
                 duress prior to the execution of the Marriage
                 Settlement Agreement?

              4. Was [Husband] under undue influence to sign the
                 Marriage Settlement Agreement?

              5. Whether the [trial court] was biased and prejudice[d]
                 in hearing six (6) other cases involving the defendant,
                 both civil and criminal?


____________________________________________


2 Wife referenced the no-contact order she obtained against Husband.
However, that matter was before the Centre County Court of Common Pleas
and had no bearing on the instant matter in Indiana County.

                                           -3-
J-S50031-18


            6. Did the court conduct an unbiased hearing on the
               petition to vacate/dismiss the Marriage Settlement
               Agreement?

            7. Did the court abuse its authority by denying
               [Husband] to question the appellee or otherwise
               permit any interaction of questioning [Wife] at the
               brief phone hearing conducted by the court for the
               petition to vacate/dismiss the Marriage Settlement
               Agreement?

            8. Did the court abuse its authority by denying
               [Husband] the required discovery of the Marriage
               Settlement Agreement?

            9. Did the Wife breach any part or portions of the
               Marriage Settlement Agreement, thereby making such
               Marriage Settlement void?

            10. Did the trial court permit the Husband to seek
               damages, specific performance or other appropriate
               relief of remedies due to violating parts or portions of
               the Agreement?

Husband’s Brief, at i-ii* (prior to pagination).

      The first four issues encompass the crux of Husband’s appeal: whether

the parties’ Agreement should be set aside due to Husband’s alleged duress.

The trial court found Husband’s contention to be meritless; we agree.

      “A court’s order upholding a [marriage settlement] agreement in divorce

proceedings is subject to an abuse of discretion or error of law standard of

review.” Holz v. Holz, 850 A.2d 751, 757 (Pa. Super. 2004).

      As we have previously explained, “settlement agreements are governed

by the same rules of law as … contracts.” Adams v. Adams, 848 A.2d 991,

993 (Pa. Super. 2004) (citation omitted). “Absent fraud, misrepresentation,

or duress, parties are generally bound by the terms of their agreements.” Id.


                                      -4-
J-S50031-18



(Citation omitted). We have defined “duress” as “that degree of restraint or

danger, either actually inflicted or threatened and impending, which is

sufficient in severity or apprehension to overcome the mind of a person of

ordinary firmness.” Id. (Citation omitted).       “[T]he mere fact [that an]

appellant [is] faced with stress and anxiety resulting from [his] divorce

proceedings does not establish duress in the legal sense.” Id.

      We agree with the trial court’s reasoning that Husband “presented no

evidence indicating that he was under any of the conditions legally constituting

duress, only that he was experiencing much stress, anxiety, and depression

due to the overall circumstances of his divorce and pending criminal case.”

T.C.O., at 2-3; see N.T., 9/27/17, at 8-9.

      Husband set forth an auxiliary basis for the duress; Husband also argued

that he was “under the influence of prescription medications for stress,

anxiety, and depression at the time he signed the Agreement and these

rendered him unable to understand its contents.”       T.C.O., at 3.   The only

evidence Husband proffered on the subject was his own testimony. Husband

testified that his medications led to irregular sleep and confusion. N.T., at 7.

      “It has long been the law of Pennsylvania that the evidence required to

set aside a transaction on the basis of mental incompetency must be clear,

precise and convincing.” Elliott v. Clawson, 2004 A.2d 272, 273 (Pa. 1964)

(internal quotation marks omitted). “Where mental competency is at issue,

the real question is the condition of the person at the very time he [or she]

executed the instrument….” Sobel v. Sobel, 254 A.2d. 649, 651 (Pa. 1969).

                                      -5-
J-S50031-18



Competency to enter contracts is presumed, and the burden rests upon the

one who seeks to show a lack of competency. Id.

      Unconvinced by Husband’s testimony, the trial court determined that

Husband was of sound mind when he signed the Agreement:

         [Husband] has compiled and presented a list of medications
         that he was taking during this time-period and their
         purported side effects; however, he does not provide any
         precise evidence regarding his condition at the time he
         executed the Agreement other than a general assertion that
         he did not comprehend what he was signing. Such a broad
         assertion does not rise to the level of clear, precise, and
         convincing evidence as required. […] While the divorce
         proceedings were pending, [Husband] drafted and filed
         multiple     pleadings     and    engaged       in    coherent
         correspondence. On September 21, 2015, one day prior to
         the entry of the Divorce Decree, [Husband] entered a
         negotiated guilty plea to first degree murder and was
         sentenced to incarceration for the remainder of his natural
         life. Pursuant to the entry of the guilty plea, a full oral and
         written colloquy was conducted with [Husband.] During the
         course of the oral colloquy and within the written colloquy,
         [Husband] was asked if he was presently taking any
         medications that would affect his ability to understand, think
         or affect his free will, and he responded that he was not.
         For these reasons, the [trial] court finds that [husband] has
         failed to meet the requisite burden of proof to rescind the
         Agreement on the basis of mental incompetency.

T.C.O., at 4. The trial court’s conclusion was not an abuse of discretion.

      Husband’s next two issues, 5-6, allege that the trial court judge was

biased against him because he oversaw Husband’s criminal proceedings as

well. However, Husband did not raise this issue in the trial court and cannot

do so for the first time on appeal. See Pa.R.A.P. 302(a). Still, we observe the

common practice across the Commonwealth that one judge will often preside


                                      -6-
J-S50031-18



over multiple cases involving the same family. This alone is not a basis for

bias. Moreover, our review of this proceeding revealed that the trial court was

very accommodating, given that Husband was unrepresented and appeared

by telephone.

      Next, in his seventh issue, Husband claims that the court erred when it

forbade Husband from cross-examining Wife.          We discern no abuse of

discretion here either. Wife did not present a case, and it was evident from

Husband’s case that she was not a material witness. See N.T., at 12. In

other words, Husband did not even make a prima facie case for duress. The

court explained that cross-examination was not appropriate, because Wife had

no knowledge of the matters about which Husband testified. Id., at 15.

Husband seemed satisfied with this explanation at the hearing, but raised this

contention on appeal. Id. In any event, we conclude that the trial court’s

procedure did not constitute an abuse of discretion.

      Finally, Husband raises issues relating to the specific substance of the

Agreement, i.e., the scope of the property it disposed of, the Agreement’s

terms, and whether Wife was in breach. However, none of those issues was

before the court on the date in question. The request for discovery, which

included both property and custody interrogatories, was entirely irrelevant to

the question of whether the Agreement should be set aside because of

Husband’s duress. Likewise, whether Wife violated the Agreement or whether

Husband was entitled to specific performance by its terms were also not before




                                     -7-
J-S50031-18



the court. Even if they were, Husband did not address these issues during his

case in chief. Thus, these matters are not properly before us now.

     In sum, we find no merit to any of the 10 issues Husband raised in this

appeal.

     Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2018




                                    -8-